Citation Nr: 0626261	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  03-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to service connection for syringomyelia secondary 
to bursitis/tendonitis of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to March 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).

In November 2004, the Board remanded this case for additional 
development. The case has now been returned to the Board.


FINDINGS OF FACT

A syringomyelia was not demonstrated during the veteran's 
period of active service, nor is such a disorder shown to 
causally be related to the service-connected 
bursitis/tendonitis of the right upper extremity.


CONCLUSION OF LAW

Syringomyelia was not incurred in or aggravated by active 
service, nor is such a disorder proximately due to or the 
result of service-connected disorder. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2002 and 
December 2004 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The claim was readjudicated in an August 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal is harmless because the Board has determined that the 
preponderance of the evidence is against the claim for 
service connection.  Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The record shows that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing of the notice 
provided was harmless, the appellant was not prejudiced, and 
the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 


Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a nonservice- connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service. 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Background

The veteran essentially alleges that his currently diagnosed 
syringomyelia was caused by his service connected 
bursitis/tendonitis of the right upper extremity; or in the 
converse that bursitis/tendonitis of the right upper 
extremity during service was symptomatic of the early onset 
of syringomyelia.  

The service medical records do not reveal any complaints, 
findings or diagnoses pertaining to syringomyelia. During 
service the veteran had numerous injuries involving his back, 
knees, shoulders, hands, knuckles, rheumatism, bursitis, and 
arthritis.

VA clinical records in 1999 reveal diagnoses of 
syringomyelia, and complaints of pain in the arms and middle 
back.

The report of a June 2002 VA examination reflects that the 
veteran had evidence of treatment in service for a right 
rotator cuff strain and right medial epicondylitis.  He has a 
history of chronic pain and stiffness of multiple joints of 
the bilateral upper extremities.  He was wheelchair bound 
since 1996 and needed help in activities of daily living.  
The diagnoses were cervical and thoracic syringomyelia; 
quadriparesis secondary to cervical and thoracic 
syringomyelia.  The examiner opined that, it was at least as 
likely as not that the veteran's right shoulder and right 
elbow problems in service were secondary to early 
manifestations of syringomyelia which was eventually 
diagnosed in 1994, prior to subsequent traumas in 1996 and 
November 2000.

There is a handwritten July 2002 notation attached to the 
June 2002 VA examination by a VA neurologist which states 
that, "I read the medical file. There is no connection 
between syringomyelia (a spinal cord ds.) and any bursitis or 
tendinitis."  

In August 2002, a VA neurologist in reviewing the case noted 
that syringomyelia was not secondary to bursitis, but that 
the converse could be true.  It was not clear why the veteran 
developed syringomyelia but the examiner needed the veteran's 
history to ascertain the cause of the disorder.  While 
syringomyelia could occur idiopathically, it usually followed 
spinal cord injury of some sort.

In a December 2002 medical opinion Craig N. Bash, M.D., 
opined that the veteran began developing a syrinx in service 
and that it caused him to have weakness and biomechanical 
imbalance which in turn caused his initial pain and 
muscle/ligament weakness/bursitis which eventually progressed 
to bilateral shoulder, elbow, and hand pains and lower 
extremity neurological signs and symptoms.  He noted this 
opinion was consistent with two other VA examiners including 
the examiner in the June 2002 VA examination.  Dr. Bash 
opined that the opinion of the VA neurologist that there was 
no connection between syringomyelia and any bursitis or 
tendinitis did not conform to standard medical theory.  

In December 2002, the VA neurologist who previously reviewed 
the veteran's claims file noted that he reviewed the entire 
file and was now able to elaborate on his comments.  He noted 
a softball injury suffered by the veteran in service to the 
elbow and shoulder did not cause syringomyelia.  The 
immediate cause and effect of athletic trauma and 
manifestations of a joint distribution was convincing but not 
consistent with syringomyelia.

In a December 2002 private medical report, Marc M. Levinson, 
M.D., noted the veteran was his patient.  He stated that it 
had been clearly established in the medical literature that 
musculoskeletal problems as a result of syringomyelia can 
range from simple bursitis and tendinitis all the way up to 
Charcot's joint.    

In a second November 2003 medical opinion Dr. Bash noted that 
he carefully rereviewed the service medical records, post 
service medical records, the several medical opinions of 
file, as well as the medical literature.  He noted that:

This case was well within my area of 
expertise because I have performed and 
interpreted plain x-rays, CT scans, and 
MRI scans with and without CSF flow on 
patients with syringomyelia and I have 
been involved with the NIH clinical 
studies of patients with syrinx for 
several years.

Dr. Bash noted that Dr. Levinson supported his theory.  He 
further noted that the VA physician in the initial June 2002 
VA examination opined that, it was at least as likely as not 
that the veteran's right shoulder and right elbow problems in 
service were secondary to early manifestations of 
syringomyelia.  In December 2002, he reversed his earlier 
opinion agreeing with another VA physician that the 
syringomyelia was unrelated to service.

In January 2004, the VA neurologist who previously reviewed 
the veteran's claims file in August and December 2002 opined 
that:

The right shoulder injury has noting to 
do with the onset, diagnosis, 
progression, or lack of progression of 
syringomyelia.  The shoulder problem was 
caused by trauma and is independent of 
syringomyelia.

Pursuant to the Veterans Health Administrative Directive 
2000-049 and 38 U.S.C.A. § 7109 (West 2002), a medical 
opinion was secured from a physician working for the Veterans 
Health Administration.  That reviewer noted that the service 
medical records contained no records demonstrating any 
complaint referable to the nervous system including the 
spinal cord.  Referring to statements from Drs. Bash and 
Levinson, the reviewer noted that the association of 
musculoskeletal symptoms to patients with syringomyelia did 
not encompass the medical issue in question.  Rather, the 
reviewer found that the issue was whether symptoms presented 
on a single date in 1987 were the initial signs of a later 
discovered syrinx.  The reviewer noted that the time interval 
between 1987 documented symptoms and the discovery of the 
syrinx greatly exceeded five years.  The reviewer opined that 
in order for the conditions to even be considered remotely 
clinically related there needed to be a development of 
symptoms consistent with an abnormality within the spinal 
cord.  Here, however, the veteran's records did not 
demonstrate progressive sensory or motor complaints prior to 
the subsequent discovery of a syrinx that occurred following 
post service trauma in 1996.

The reviewer noted that the record revealed two well 
documented post service traumatic events.  The first related 
to a fall in 1996, and the second to a 2000 motor vehicle 
accident.  Each of these post service injuries was judged to 
have impacted the veteran's condition.  Records pertaining to 
these post service events included references to sensory and 
motor symptoms and signs in the veteran's upper and lower 
extremities.  All of these records referenced an initial fall 
in 1996 with subsequent development of progressive symptoms 
and an exacerbation of such subsequent to a later motor 
vehicle accident in 2000.  The reviewer noted that the most 
common cause of progression of symptoms associated with 
syringomyelia was trauma on the spine documented as having 
occurred more than five years after the 1987 elbow and 
shoulder symptoms.  The veteran's clinical course subsequent 
to the post service 1996 trauma was consistent with 
progressive syringomyelia in that he developed weakness, loss 
of sensation and bladder dysfunction associated with an 
abnormality of the spinal cord, the syrinx. 

In view of the foregoing the reviewer concluded that:

1.  There is no association between the 
veteran patient's military service from 
August 1985 to March 1988 and the 
origination of syringomyelia.

2.  There is no evidence of syringomyelia 
being clinically manifested during the 
one-year period immediately following the 
veteran's March 1988 discharge from 
active duty.

3. There is no evidence that currently 
existing syringomyelia is caused or 
worsened by right shoulder bursitis and,

4.  It is more likely than not that 
current syringomyelia was caused by post 
service accidents.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for syringomyelia, to include as secondary 
to bursitis/tendonitis of the right upper extremity.  

Service medical records are negative for treatment or 
diagnosis of syringomyelia. The veteran was diagnosed with 
syringomyelia in 1996, more than one year after separation 
from service.

The medical evidence of record that supports the veteran's 
contention includes the December 2002 medical opinion from 
Dr. Levinson, stating that musculoskeletal problems as a 
result of syringomyelia can range from simple bursitis and 
tendinitis all the way up to Charcot's joint.  The favorable 
evidence also includes Dr. Bash's December 2002 and November 
2003 opinions that the veteran began developing his syrinx in 
service.   

On the other hand, the evidence against the veteran's claim 
includes July, August, and December 2002 reviews of the case 
by a VA neurologist noting that syringomyelia is not 
secondary to bursitis.  Additionally, a January 2004 report 
from the same VA examiner noted that the service connected 
injury had nothing to do with the onset, diagnosis, 
progression, or lack of progression of syringomyelia.  
Finally, in March 2006 a Veterans Health Administration 
reviewer opined that there was no association between the 
veteran's military service and the origination of 
syringomyelia; no evidence of syringomyelia during the one-
year period immediately following service; no evidence that 
syringomyelia was caused or worsened by right shoulder 
bursitis; and, it was more likely than not that syringomyelia 
was caused by post service accidents.

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error). Further, the United States Court of Appeals for 
Veterans Claims has rejected the "treating physician rule," 
which holds that opinions of a claimant's treating physician 
are entitled to greater weight than opinions from medical 
experts who have not treated a claimant. Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).

After reviewing all of the foregoing, the Board finds that 
the evidence against the claim is of greater probative value 
and weight than that in favor of the claim.  The VA 
examiners, after conducting an examination and extensively 
reviewing the service medical records, and case files opined 
that the veteran's cervical syringomyelia was not directly 
related to service or secondary to his right shoulder 
bursitis/tendonitis disability.  Because these opinions were 
based on consideration of all of the evidence, and not just 
selected evidence, the Board finds the opinions of the VA 
examiner and the Veterans Health Administration reviewer are 
more persuasive than the opinions rendered by Drs. Bash and 
Levinson which fail to consider certain evidence that does 
not support their theories, and which failed to particularly 
address the impact of the post service injuries.

Accordingly, the preponderance of the evidence is against the 
claim.  Hence, the benefit of the doubt doctrine is not 
applicable.  Service connection for syringomyelia to include 
secondary to bursitis/tendonitis of the right upper extremity 
is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for syringomyelia to 
include secondary to bursitis/tendonitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


